Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-147323 QUUIBUS TECHNOLOGY, INC. (Name of small business issuer as specified in its charter) Nevada 45-0560329 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 114 West Magnolia St., #400-136 Bellingham, WA (Address of principal executive offices, including zip code) Registrants telephone number, including area code: (702) 990-8402 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: $0.001 par value common stock Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The issuers revenues for the most recent fiscal year were $0. The aggregate market value of the voting and non-voting common equity held by non-affiliates could not be computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently computed fiscal quarter as there was no average bid or ask price for the registrant's common equity, as of the last business day of the registrant's most recent fiscal quarter. The issuer had 2,525,000 shares of its common stock issued and outstanding as of October 28, 2008. Documents Incorporated by Reference: None. Transitional Small Business Disclosure Format: No. - 1 - Available Information Our Annual Reports on Form 10-KSB, Quarterly Reports on Form 10-QSB, Current Reports on Form 8-K and all amendments to those reports that we file with the Securities and Exchange Commission, or SEC, are available at the SEC's public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy and information statements and other information regarding reporting companies. TABLE OF CONTENTS Page PART I ITEM 1. Description of Business 3 ITEM 2. Description of Property 9 ITEM 3. Legal Proceedings 9 ITEM 4. Submission of Matters to a Vote of Security Holders 9 PART II ITEM 5. Market for the Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 ITEM 6. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 7. Financial Statements 13 ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 ITEM 8A(T). Controls and Procedures 13 ITEM 8B. Other Information 14 PART III ITEM 9. Directors, Executive Officers and Corporate Governance 14 ITEM 10. Executive Compensation 15 Security Ownership of Certain Beneficial Owners and Management and Related ITEM 11. Stockholder Matters 16 ITEM 12. Certain Relationships and Related Transactions 17 ITEM 13. Exhibits 18 ITEM 14. Principal Accountant Fees and Services 18 Signatures 20 Financial Statements F-1 - 2 - This Report on Form 10-KSB contains forward-looking statements that involve risks and uncertainties. Actual results, performance or achievements, or industry results, may be materially different from those described in the forward-looking statements due to a number of risk factors. Such risks and uncertainties include those set forth under the caption "Management's Discussion and Analysis or Plan of Operation" and elsewhere in this Form 10-KSB. See also Item 6, Managements Discussion and Analysis or Plan of Operation  Safe Harbor Statement. PART I Item 1. Description of Business Overview of the Company We are a development stage company that was incorporated on March 28, 2007. We have commenced limited operations, focused on organizational matters as well as our website and market research. We have not generated any revenue to date and we do not expect to generate revenues during the first 12 months of our operations. Our Directors have reserved a domain name for us and have also acquired web and email hosting. We do not currently have sufficient capital to operate our business. There is no assurance that we will have revenue in the future or that we will be able to secure the necessary funding to develop our business. We are focused on developing and offering a server-based software product for the creation of wireless communities. We intend to enable service providers, organizations, and individuals to deploy wireless networks and to sell subscriptions to access such networks to end-users. It is our goal to provide end-users with the ability to roam across Quuibus-powered wireless networks After development of our authentication and billing software product, we plan to commence marketing of our wireless networking service on a subscription basis. We have made a survey of available wireless authentication solutions on the market and have narrowed our search to two solutions. In our preliminary evaluation of the two products, we have determined that they will be able to meet, with customization, most of our needs. These products are FreeRadius and Linux LiveCD HotSpot Server. Customization of such software solutions to meet our needs will require us to invest eight to nine months of development efforts. In addition, we have identified several contractors that we believe are suitable to perform the software customization. As a result of this process, we have budgeted $1,000 monthly to complete the project, but we have not yet entered into any contracts for these services. We have evaluated potential candidates on the basis of skill, software development track record, references and price. Our software product will be composed of two elements, a server-based software product that authorizes subscribers to access the internet and that performs automated billing, and a client-based software product that resides at a wireless access point to police (enable or deny) access based on instructions from the server. Our offices are currently located at West Magnolia St., #400-136, Bellingham, WA, 98225. Our telephone number is (360) 392-2830. We do not currently have a website; however we have reserved a domain name. Business Development As of February 18, 2008, we raised $46,500 in gross proceeds from the sale of 925,000 shares of our common stock. We intend to use these proceeds to begin our product development, market our website, and remain in business for 12 months. - 3 - Principal Product and Service and their Market The market for wireless networking services is expanding at a rapid rate. This is driven primarily by the need for mobility and freedom from landline connections. This does not mean that landline broadband internet is in retreat.
